DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Sapan on January 12, 2022.

The specification has been amended as shown below, where the paragraphs below replace the paragraphs of the current specification. 
[0026]	An insulated termination trench loop 42 surrounds termination area 30.  Termination trench loop 42 is also lined with insulator 40 and a shield plate 35 (e.g., the first polysilicon layer) also resides in insulated termination trench loop 42. Although both shield plates 34, 35 and gate electrodes 36 may be formed of the same polysilicon material, shield plates 34, 35 are illustrated with a light stippled pattern and gate electrodes 36 are illustrated with a darker stippled pattern to distinguish one from the other.

[0035]	MOSFET 70 further includes parallel insulated trenches 86 extending from first major surface 74 toward second major surface 76 in semiconductor substrate 72. Each of trenches 86 includes a conductive field plate 88 (e.g., a first polysilicon layer) and a gate electrode 90 (e.g., a second polysilicon layer) overlying the conductive field plate 88, with gate electrode 90 being separated from conductive field plate 88 by a gate-field insulator (not visible, but corresponding to gate-field insulator plate 38 shown in FIG. 2). Conductive field plate 88, which may alternatively be referred to herein as shield plate 88, extends longitudinally in each of trenches 86 in both of active and termination areas 78, 80. In some embodiments, distal ends 94, 96 of gate electrode 90 in each of insulated trenches 86 define an outer perimeter 98 of active area 78. As such, gate electrode 90 extends longitudinally in each of trenches 86 to outer perimeter 98 of active area 78 (defined by distal ends 94, 96) of gate electrode 90, but is absent from trenches 86 in termination area 80. Thus, trenches 86 in active area 78 are lined with an insulator 100 (e.g., shield oxide), with gate electrode 90 separated from conductive field plate 88 by the gate-field insulator. Conversely, trenches 86 in termination area 80 are lined with insulator 101 (which may be the same material as the insulator 100), but only include conductive field plate 89, alternatively referred to as a shield plate 89 herein. Only a few trenches 86 are shown herein for simplicity. However, it should be understood that MOSFET 70 may have more or less than the quantity of trenches 86 shown.

[0036]	An insulated termination trench loop 102 surrounds termination area 80.  Termination trench loop 102 is also lined with an insulator 101 (which may be the same material as the insulator 100) and includes a conductive field plate 89 (e.g., the first polysilicon layer) that also resides in insulated termination trench loop 102. Again, although both conductive field plates 88,89 and gate electrodes 90 may be formed of the same polysilicon material, conductive field plates 88,89 are illustrated with a light stippled pattern and gate electrodes 90 are illustrated with a darker stippled pattern to distinguish one from the other.

[0045]	Accordingly, some embodiments (such as the one shown) may utilize a combination of segments 114 adjacent to gate electrodes 90 (separated by insulator 100) in active area 78 and segments 114 adjacent to conductive field plates 88,89 (separated by insulator 100 and/or 101) in termination area 80. In such a configuration, the first segments 114 may be more susceptible to the electric field enhancement at curvature regions 122, so that their placement adjacent to gate electrodes 90 may effectively suppress the electric field at curvature regions 122. The later segments 114 adjacent to conductive field plates 88 and also 89 may have a higher voltage drop for the same distance and may therefore be utilized to obtain the desired voltage.

[0056]	At a block 166, insulated trenches (e.g., insulated trenches 86 and insulated trench loop 102, FIGs. 5-6) are formed in the epitaxial layer. The insulated trenches may be disposed in parallel with one another and extend from the first major surface toward the second major surface. At a block 168, a first polysilicon layer is formed in each of trenches 86, 102 to form a shield (e.g., conductive field plates 88,89, FIGs. 5-6) separated by the epitaxial layer by an insulator (e.g., insulators 100,101). At a block 170, a second polysilicon layer is formed in each of trenches 86 over the first polysilicon layer to form a gate electrode (e.g., gate electrodes 90, FIGs. 5-6) separated from the shield by a gate-field plate insulator (e.g., gate-field plate insulator 38, FIG. 2). The semiconductor device has an active area (e.g., active area 78, FIGs. 5-6) and a termination area  (e.g., termination area  80, FIGs. 5-6) surrounding the active area. The gate electrode is absent in the termination area  and the conductive field plate extends longitudinally in both of the active and termination areas.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822